   8:20-cr-00131-BCB-MDN Doc # 32 Filed: 04/19/21 Page 1 of 1 - Page ID # 44




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR131
                                            )
      vs.                                   )
                                            )
JASON L. BATES,                             )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on defendant’s Unopposed Motion to Continue
Trial [31]. Counsel needs additional time to further investigate and the parties are
attempting to resolve the matter short of trial. For good cause shown,

      IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [31] is
granted, as follows:

      1. The jury trial, now set for April 20, 2021, is continued to June 22, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and June 22, 2021, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: April 19, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
